GEIGER, J.,
concurring:
I regret that the determination of this case must be confined within the limits of Section 204 (d), above quoted, which provides that the Emergency Court shall have exclusive jurisdiction and that no other Court shall have jurisdiction to consider the validity of any regulation or to enjoin any provision of the act. The case is decided upon the narrow question that the Probate Court of Franklin County in which the property of the decedent is being administered has no power in the face of the federal section to render a declaratory judgment. On account of such limitation we must leave totally undecided the question as to whether or not the federal administrator has a right to fix a ceiling price upon property of a decedent being administered within the jurisdiction of the local Probate Court. I am in accord with the decision of the Probate Court holding in substance that Congress by the passage of the Act had no intention to nullify the provisions of the state law in reference to the sale of the personal property of decedents. The Emergency Price Control Act provides that it is in the interest of national defense and security and necessary to the effective prosecution of the war; that the purposes are to stabilize prices and to prevent speculative, unwarranted and abnormal increases in prices and rents; to' eliminate and prevent profiteering, hoarding, manipulation, *169speculation and other disruptive practices resulting from abnormal market conditions or scarcities caused by or contributing to the national emergency. One cannot read the purposes of the act and come to any conclusion that any of the purposes enumerated in the act could in any way be effectuated or influenced by the control of the prices at which a decedent’s property should be sold. The sale of property by administrators has no relation to the purpose of the Act to avoid the inflation of prices or to permit of profiteering and other harmful activities which might prevent the successful prosecution of the war. The sale of such property by administrators is only occasional and has no appreciable influence upon the prices at which commodities are sold in the open market. There is no possibility of an administrator’s sale continuing beyond the point where the property of the decedent is disposed of and converted through an administrator’s sale into cash. There can be no method by which the property once sold can be replaced to be resold, or its volume replenished so as to be thrown into the market to in any way affect the commodity prices. On the other hand, the denial to the administrator of the right to dispose of property of the decedent would lead to many hardships and rather ridiculous situations. For example, in the case at bar, the auctioneer following the ceiling price fixed by the Price Administrator, refused . to accept any further bids after the ceiling price was reached, and thereupon being called upon to determine who was the successful purchaser resorted to the device of choosing such successful purchaser by lot, a method not provided for by any statute in the administration of estates. ,
In order to avoid the limitations of the fixed ceiling prices administrators have been known to offer for sale some article upon which there is no ceiling price with the understanding that the purchaser of that article is to have the right to take the article which is controlled by the ceiling price at such ceiling price. A bale of hay may be the instrumentality through which the purchaser of such hay may be given the right to take the other property at the ceiling price. Of course such illegal sales could be prevented, but nevertheless they will be resorted to because there is a strong feeling that the administrator should not be restrained or prevented from obtaining as much money as possible from the sale of the decedent’s goods, for the manifest reason of taking care of the debts of his estate, and the rights of the widow and children. However, we are confronted with Section 204(d) above quoted, wherein the Emergency Court is given exclusive jurisdiction to determine the validity of any order made by the Price Ad*170ministrator, and on account of that provision, the constitutionality of which is not in any way questioned, the Probate Court in the case at bar is deprived of the power to render an effective declaratory judgment. It is probable that the Administrator will not proceed in the Emergency Court of Appeals for the small sum involved, and that the order of the Price Administrator will be final as to this estate. I have hqpes that some estate of sufficient size will be before some Probate Court which will justify the testing of the really basic question before an Emergency Court of Appeals.
In view of the positive provisions in reference to the Emergency Court I am compelled to concur in ‘the judgment herein in spite of my opinion that the original Act had no reference, direct or remote, to administrators’ sales.
I am in harmony with the opinion as given by the' Probate Court and the reasons therefor, but must abide by the provisions of the section in reference to the Emergency Court.